Shrink Nanotechnologies to Present at Rodman and Renshaw Annual Global Investment Conference on Friday, September 11th Expert Thought Leaders in Medical Diagnostics and Biotechnology Will Be Providing Insights on Quickly Evolving Commercialization CARLSBAD, Calif.(September 9, 2009) – Shrink Nanotechnologies, Inc. (“Shrink”) (OTCBB: INKN - News), an innovative nanotechnology company that develops products, licenses its patent-pending technologies and acquires related assets in three core vertical markets: (i) medical diagnostics and sensors, (ii) biotechnology research and development tools and (iii) solar energy production, today announced that it plans to present at the Rodman and Renshaw Annual Global Investment Conference in New York on Friday, September 11, 2009 at 11:40 a.m.
